Case 2:19-cv-07722-ODW-JEM Document 64 Filed 04/23/20 Page 1 of 3 Page ID #:686




 1   BENJAMIN VAUGHN, DC Bar #999347
     E-mail: Benjamin.vaughn@cfpb.gov
 2   Phone: (202) 435-7964
     GABRIEL HOPKINS, NY Bar #5242300
 3   Email: Gabriel.hopkins@cfpb.gov
     Phone: (202) 435-7842
 4   1700 G Street, NW
     Washington, DC 20552
 5   Fax: (202) 435-7722
 6   LEANNE E. HARTMANN, CA Bar #264787 - Local Counsel
     E-mail: Leanne.hartmann@cfpb.gov
 7   301 Howard St., Suite 1200
     San Francisco, CA 94105
 8   Phone: (415) 844-9787
     Fax: (415) 844-9788
 9
     Attorneys for Plaintiff Bureau of Consumer Financial Protection
10
11
                           UNITED STATES DISTRICT COURT
12                        CENTRAL DISTRICT OF CALIFORNIA
13
     Bureau of Consumer Financial Protection, )
14                                            )      Case No.: 2:19−cv−07722 DDP (JEMx)
                  Plaintiff,                  )
15                                            )      NOTICE OF MOTION FOR
            vs.                               )      PRELIMINARY INJUNCTION
16                                            )
     Certified Forensic Loan Auditors, LLC    )      DATE: JUNE 1, 2020
17   (CA); Certified Forensic Loan Auditors, )       TIME: 1:30 PM
     LLC (TX); Andrew Lehman; and Michael )          JUDGE: HONORABLE OTIS D.
18   Carrigan,                                )      WRIGHT II
                                              )
19                Defendants.
20
21         Plaintiff, the Bureau of Consumer Financial Protection, hereby provides notice
22   that on Monday, June 1, 2020 at 1:30 pm it will move the Court for an order pursuant
23   to Fed. R. Civ. P. 65(a) for a preliminary injunction preventing Defendants Certified
24   Forensic Loan Auditors, LLC (CA), Certified Forensic Loan Auditors, LLC (TX),
25   and Andrew Lehman from producing, marketing, or selling, or assisting others in the
26   production, marketing or sale of consumer financial products or services and
27   mortgage-assistance relief services.
28
                            NOTICE OF MOTION FOR PRELIMINARY INJUNCTION
                                                1
Case 2:19-cv-07722-ODW-JEM Document 64 Filed 04/23/20 Page 2 of 3 Page ID #:687




 1   Dated: April 23, 2020                   Respectfully submitted,
 2
                                             /s/ Benjamin Vaughn
 3                                           Leanne E. Hartmann
                                             Benjamin Vaughn (pro hac vice)
 4                                           Gabriel Hopkins (pro hac vice)
 5                                           Consumer Financial Protection Bureau
                                             1700 G Street, NW
 6                                           Washington, DC 20552
                                             Attorneys for Plaintiff
 7                                           Bureau of Consumer Financial Protection
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                             NOTICE OF MOTION FOR PRELIMINARY INJUNCTION
                                                 2
Case 2:19-cv-07722-ODW-JEM Document 64 Filed 04/23/20 Page 3 of 3 Page ID #:688




 1                             CERTIFICATE OF SERVICE
 2   I, Benjamin Vaughn, hereby certify that the foregoing Notice of Motion,
 3   Memorandum in Support of the Notice of Motion for Preliminary Injunction and
 4   Proposed Order were served electronically on the parties via the Court’s electronic
 5   filing system.
 6
 7                                          /s/ Benjamin Vaughn
 8                                          Benjamin Vaughn (pro hac vice)
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                            NOTICE OF MOTION FOR PRELIMINARY INJUNCTION
                                                3
